Citation Nr: 1128470	
Decision Date: 08/01/11    Archive Date: 08/10/11

DOCKET NO.  10-04 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of an injury to the right knee.

2.  Entitlement to service connection for an acquired psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from October 1997 to March 1998, May 1998 to May 2000, and from February to October 2003.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for residuals of a right knee injury and for an acquired psychiatric disability.


FINDINGS OF FACT

1.  A right knee disability was not present in service, and has not been documented following the Veteran's separation from service.

2.  The Veteran's schizophrenia more likely than not had its onset in service. 


CONCLUSIONS OF LAW

1.  Residuals of a right knee injury were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002)

2.  With resolution of reasonable doubt in the appellant's favor, schizophrenia was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303(b) (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  In any event, where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In an October 2007 letter, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that has been associated with the claims file includes the service treatment records, Social Security Administration records, private and VA medical records, the report of a VA examination, and the Veteran's testimony at a hearing before the undersigned.

As discussed above, the appellant was notified and made aware of the evidence needed to substantiate this claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by submitting evidence and providing testimony.  Thus, she has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  

	I.  Residuals of a right knee injury 

The evidence supporting the Veteran's claim includes her statements.  She argues she sustained a right knee injury during basic training.  She asserts her knee hit a rock and she noticed swelling.  She maintains she has had problems with her right knee continuously since her discharge from service.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical evidence of record.  The Board acknowledges the service treatment records reflect treatment for left knee complaints during her first two periods of service, but she never mentioned the right knee.  In addition, when she submitted her initial claim for compensation benefits in September 2000, she filed a claim for her left knee, and did not refer to the right knee.  

The Veteran was seen in a VA outpatient treatment clinic in October 2000 and described a history of left knee problems for the past two years.  She had no other joint complaints.  

There is no medical evidence following service that the Veteran has a right knee disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  

Since the most probative evidence fails to establish the Veteran has a right knee disability, the preponderance of the evidence is against the claim and service connection is denied.

	II.  Acquired psychiatric disability 

The service treatment records disclose the Veteran was seen in March 2000 at a community mental health and was administered a standard mental status examination.  It was stated the records pertaining to her treatment were maintained at the clinic.  

The Veteran was admitted to the hospital at Fort Stewart, Georgia in March 2003.  It was reported she exhibited bizarre, resistive behavior.  She refused to respond briefly to orders or inquiries, but lay impassively on her bed.  She was suspicious and guarded.  She felt people talked about and laughed at her.  It was indicated she had been seen twice previously, once three years earlier and again one year earlier.  She was given medication, which she did not take.  The Veteran reported she had crying spells and had lost 15 pounds in the last month.  A diagnostic impression of acute psychotic reaction, not otherwise specified was noted.  A mental status evaluation revealed some possible paranoid ideation.  Insight and judgment were poor.  There were no hallucinations.  The diagnoses were adjustment disorder and personality disorder.  The hospital report notes that whatever psychotic or psychotic-like symptoms she displayed in the outpatient clinic cleared as she remained on the ward.  

In email correspondence dated May 2005, a serviceman noted the Veteran was completing training when her unit was activated.  She was assigned tasks of instruction, but the company chain of command immediately realized instructing was not her forte.  She then began "showing" signs of emotional stress.  Initially, she informed the writer of issues that were of concern.  Her initial concern involving her child were dismissed by the chain of command once it was established she had a proper family care plan in action.  The Veteran then began to claim she had "rats with microchips in them under her skin and she could not get them out."  After several claims similar to this and a complete disassociation from the training and her command, she was admitted to the hospital at Fort Stewart.  She was released back to the unit with no recommendations or diagnosis.  The Veteran continued to make outrageous claims and was late for formations.  Normal UCMJ procedures followed.  She verbally attacked another soldier in the barracks and attacked her using her Kevlar as a weapon.  She was brought up on charges of assault.  The writer was mobilized prior to completion of disciplinary actions, and he was later informed the Veteran was released from active duty due to disciplinary issues.  

The Veteran was admitted to a private hospital in December 2005 after exhibiting bizarre behavior.  The diagnosis was altered mental status.

VA outpatient treatment records disclose the Veteran was seen in July 2007.  She related her problems began in service, and indicated she was hospitalized around April 2003.  She claims she was placed on medications for anxiety and depression.  The diagnosis was schizophrenia.

The Veteran was afforded a VA psychiatric examination in July 2009.  The examiner noted she reviewed the claims folder and medical records.  Following a mental status evaluation, the diagnosis was schizophrenia, paranoid type, with residual symptoms.  The examiner commented the Veteran had a history and presentation of symptoms consistent with paranoid schizophrenia.  The Veteran described the presence of somatic delusions that had existed for at least a few years.  The examiner stated it was unclear if the Veteran was treated for a psychiatric disability during her period of active duty between 1998 and 2000.  It appeared she was already ill when she went on active duty in 2003, but it would require an examiner to resort to mere speculation to determine the specific onset of her psychiatric illness.  It was suspected the Veteran might have had the onset of schizophrenia between 1998 and 2003.  While the examiner acknowledged it was not possible to determine the date of onset of schizophrenia, she opined the adjustment disorder that occurred in 2003 was, more likely than not, the schizophrenia she now had.  She added it appears the Veteran was already suffering from it when she was activated in 2003.

Under the circumstances of this case, resolving reasonable doubt in the Veteran's favor, the Board concludes the Veteran's psychiatric disability more likely than not had its onset in service.  The Board emphasizes her initial mental health contact occurred while on active duty in March 2000.  She was subsequently diagnosed with an adjustment disorder in March 2003, and the VA examiner opined in July 2009 that this, in fact represented schizophrenia.  Accordingly, the Board concludes service connection for schizophrenia is warranted.  

      III.  Additional considerations

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, except as noted above, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for residuals of a right knee injury is denied.

Service connection for schizophrenia is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


